 Case 3:21-cv-00577-M-BH Document 10 Filed 06/17/21                 Page 1 of 1 PageID 40



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

STEPHANIE BEKENDAM,                            )
          Plaintiff,                           )
vs.                                            )   No. 3:21-CV-577-M-BH
                                               )
STATE OF TEXAS, et al.,                        )
          Defendants.                          )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

The case will be dismissed by separate judgment for failure to prosecute or follow orders of the

Court.

         SIGNED this 17th day of June, 2021.


                                            _________________________________
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE
